Order entered May 18, 2015




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01360-CV

                          HIGH REV POWER, L.L.C., Appellant

                                               V.

                 MASSIMO MOTOR SPORTS, LLC, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07411-D

                                           ORDER
       In a letter dated May 13, 2015, Coral Hough, Official Court Reporter for the County

Court at Law No. 4, informed the Court that she is in the process of preparing the reporter’s

record but that the exhibits cannot be located. Accordingly, we ORDER the Honorable Ken

Tapscott, Presiding Judge of the County Court at Law No. 4, to conduct a hearing WITHIN

THRITY DAYS of the date of this order and make findings as to whether:

       1.     the exhibits have been lost or destroyed without appellant’s fault;

       2.     the lost or destroyed exhibits are necessary to the appeal’s resolution;

       3.     the lost or destroyed exhibits can be replaced by agreement of the parties; and
       4.      if the lost or destroyed exhibits cannot be replaced by agreement of the parties,

               they can be replaced with a copy determined by the trial court to accurately

               duplicate with reasonable certainty the original exhibits.

See TEX. R. APP. P. 34.6(f).

       We ORDER John Warren, Dallas County Clerk, to file, WITHIN FORTY-FIVE

DAYS of the date of this order, a supplemental clerk’s record containing the trial court’s findings

of fact from the hearing.

       We ORDER Coral Hough, to file, WITHIN FORTY-FIVE days of the date of this

order, the reporter’s record from the hearing.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Tapscott, John Warren, Coral Hough, and counsel for all parties.

       We ABATE this appeal to allow the trial court to conduct the hearing. The appeal will

be reinstated in forty-five days or when the Court receives the requested supplemental clerk’s

record, whichever occurs sooner.

                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE